739 N.W.2d 613 (2007)
LENAWEE COUNTY, Plaintiff-Appellee,
v.
David WAGLEY and Barbara Wagley, Defendants-Appellants, and
Bank of Lenawee and Pavillion Mortgage, Defendants.
Lenawee County, Plaintiff-Appellee,
v.
Robert D. Gardener and Michelle A. Gardener, Defendants-Appellants, and
Sky Bank and United Bank & Trust, Defendants.
Lenawee County, Plaintiff-Appellee,
v.
Mary Halstead, Defendant-Appellant, and
Lenco Credit Union and Alden State Bank, Defendants.
Lenawee County, Plaintiff-Appellee,
v.
Robert L. Sellers, Sr., Defendant-Appellant, and
United Mortgage Company, Defendant.
Lenawee County, Plaintiff-Appellee,
v.
Richard F. Baron, Mary Sharon Baron, and Baron Family Trust Dated December 30, 1992, Defendants-Appellants.
Docket Nos. 134260-64. COA Nos. 268819-23.
Supreme Court of Michigan.
October 17, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the March 22, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.